DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 7/18/2022.
Claims 1, 4, 7, 17, and 19 are amended. Claims 10 and 20 are canceled.
Claims 1-9 and 11-19 are currently pending and have been examined. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/18/2022 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.

Response to Arguments
The amendment filed 7/18/2022 has been entered. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection set forth in the Final Office Action mailed 3/21/2022. With the cancellation of claims 10 and 20, the 112(a) rejections of claims 10 and 20 are now moot. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Pysher on 8/23/2022.

The application has been amended as follows: 
Specification, page 21, line 1: “and monitoring 401) the motion of the robotic manipulator”


Claim 17:
The method of claim 15, wherein generating a trajectory among the robot trajectories comprises: 
modeling the dynamics of the robotic manipulator during the trajectory, where modeling the dynamics of the robotic manipulator during the trajectory comprises determining at least one of the maximum possible brake torque or the maximum possible brake force that can be applied at a time during the trajectory by the motors and gears, the drive brake system, or combination of the motors and gears and the drive brake system; 
at a time during the robot trajectory, determining if the maximum possible brake torque, the maximum possible brake force, or the combination of the maximum possible brake torque and the maximum possible brake force can stop motion of the robotic manipulator within at least one of the stopping time limit or the stopping distance limit; and 
shaping the trajectory by changing a speed of the robotic manipulator during the trajectory such that at least one of the maximum possible brake torque, the maximum possible brake force, or the combination of the maximum possible brake torque and the maximum possible brake force at a time during the trajectory can stop motion of the robotic manipulator within at least one of the stopping time limit or the stopping distance limit.

Claim 19:
The method of claim 15, wherein generating a trajectory among the robot trajectories comprises: 
at a time during the trajectory, dynamically and continuously calculating a needed brake torque and/or a needed brake force required for stopping the robotic manipulator within at least one of the stopping time limit or the stopping distance limit; and 
shaping the trajectory by changing the speed of the robotic manipulator such that at times during the trajectory, the needed brake torque is smaller than the maximum possible brake torque and/or the needed brake force is smaller than the maximum possible brake force.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Safety system in claims 1-4, 11-12, and 14.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The structure is described in the description as “the safety system can for instance be provided as a part of the controller or as a separate computing device such as controllers, logic devices, micro-processors or the like.” [0012] (computing device or a controller is known in the art as a computer or processor).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The relevant prior art evaluated separately and in combination, do not disclose the entirety of the limitations of the independent claims 1 and 11 since a user interface configured to enable a user to set a stopping time limit or stopping distance of the manipulator and triggering the stopping of the manipulator based on a determination that a maximum brake torque or force wouldn’t stop the manipulator within the user’s input time or distance as disclosed by the applicant is not taught. The closest prior art found is Haddadin (US 20180081340 A1) as it discloses calculating a predicted stopping distance based on robot dynamics, determining if a limiting value such as distance to an object is exceeded when braking, and adjusting parameters to improve safe stopping of the robot. Though, Haddadin does not teach the user set stop time or distance and the triggering of stopping as disclosed by the applicant and does not disclose all of the claim limitations of any of the claims on its own or in combination with other relevant art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-9 and 11-19 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kitatsuji (Translated JP 5778891 B2) is pertinent because it discusses a robot control device capable of surely stopping a robot within a predetermined time.

The above mentioned art, evaluated separately and in combination, does not disclose the entirety of limitations of the independent claims 1 and 11 since they do not describe a user interface configured to enable a user to set a stopping time limit or stopping distance of the manipulator and triggering the stopping of the manipulator based on a determination that a maximum brake torque or force wouldn’t stop the manipulator within the user’s input time or distance as disclosed by the applicant. No prior art has been found at the time of writing this office action to reject the pending claims 1-9 and 11-19 under 35 U.S.C. 102 or 103.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664